OPINION — AG — A PERSON BETWEEN THE AGES OF EIGHTEEN (18) AND TWENTY ONE (21) YEARS WHO HAS NOT COMPLETED GRADE TWELVE (12) AND WHO IS A RESIDENT OF THE STATE OF OKLAHOMA AS DEFINED BY LAW (70 O.S. 1971, 1-113 [70-1-113], 70 O.S. 1971, 1-114 [70-1-114]) IS A SCHOOL AGE CHILD ELIGIBLE FOR A FREE PUBLIC EDUCATION., THE SCHOOL DISTRICT OF RESIDENCE OF A CHILD ELIGIBLE FOR A FREE PUBLIC EDUCATION IS THE SCHOOL DISTRICT WHEREIN THE CHILD'S PARENTS, LEGAL GUARDIAN, PERSON OR INSTITUTION HAVING THE CARE AND CUSTODY OF SUCH CHILD AND WHO CONTRIBUTE IN MAJOR DEGREE TO SUCH CHILD'S CARE AND CUSTODY RESIDE, EXCEPT WHERE THE CHILD IS SUPPORTING HIMSELF OR HERSELF ENTIRELY BY HIS OR HER OWN EFFORTS, IN WHICH CARE THE SCHOOL DISTRICT BY RESIDENCE IS THE SCHOOL DISTRICT WHERE THE CHILD ACTUALLY LIVES, WORKS AND/OR ATTENDS SCHOOL., WHERE PARENTS OR LEGAL GUARDIANS CONTINUE TO PROVIDE IN MAJOR DEGREE TO THE CARE OF A CHILD ELIGIBLE FOR A FREE PUBLIC EDUCATION THEIR RESIDENCE IS THE CHILD'S RESIDENCE FOR SCHOOL PURPOSES SUBJECT TO THE EXCEPTION THERETO STATED., THE RESIDENCE OF A CHILD ELIGIBLE FOR A FREE PUBLIC EDUCATION IS NOT AFFECTED BY PLACEMENT OF SUCH CHILD IN A PRIVATE RESIDENTIAL CARE FACILITY BY THE PARENTS OR LEGAL GUARDIAN OF SUCH CHILD., THE INVOLVEMENT OF THE STATE DEPARTMENT OF INSTITUTIONS, SOCIAL AND REHABILITATIVE SERVICES (HUMAN RESOURCES, DISRS) IN THE DECISION TO PLACE A CHILD ELIGIBLE FOR A FREE PUBLIC EDUCATION IN A PRIVATE RESIDENTIAL CARE FACILITY AND TO FUND PARTIALLY OR WHOLLY SUCH PLACEMENT MAY, DEPENDING UPON THE DEGREE OF DEPARTMENT'S CUSTODIAL AND/OR FISCAL INVOLVEMENT AND THE OTHER ATTENDANT FACTS OF EACH INDIVIDUAL CASE, OPERATE TO EFFECT THE RESIDENCE OF THE CHILD FOR SCHOOL PURPOSES. (JOHN F. PERCIVAL) CITE: 15 O.S. 1971 13 [15-13], 70 O.S. 1971, 1-113 [70-1-113], 70 O.S. 1971, 8-101 [70-8-101], 70 O.S. 1975 Supp., 13-101 [70-13-101], 70 O.S. 1979 Supp., 1-114 [70-1-114], 70 O.S. 1979 Supp., 1-114(B) [70-1-114] (HANDICAP CHILDREN) 70 O.S. 8-101 [70-8-101], 70 O.S. 8-107 [70-8-107] 70 O.S. 8-108 [70-8-108], 70 O.S. 8-109 [70-8-109]